DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander Bornschlengl et al (DE 10 2009 016533, here after 533), further in view of Jessica Krueger et al (EP 2417204, here after 204).
Claim 21 is rejected. 533 teaches an optical element, comprising; at least a portion of a substrate coated with a fluid carrier(ink) in which flakes (platelets) are oriented in one of multiple orientations;
wherein the flakes are positioned in a helical or bi-helical arrangement with respect to each other [abstract, fig. 7]. 533 teaches the flakes(platelets) are piezo chrome but does not teach they are magnetic flakes(platelets). 204 teaches forming optical element with piezochromic element where flakes(platelets) are magnetic [Summary of Invention, page 3 paragraph 3, and 5]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have an optical element of 533, where the particles are magnetic, because 504 teaches suitable magnetic particles for making optical elements.
Claim 22 is rejected (version |) as 533 teaches at least a portion of the substrate includes a first region(A) and a second region(B), and
wherein the first region of the substrate is coated with magnetically-orientable flakes [fig. 7] having a first dihedral angle (533 teaches magnetic platelets are in helical arrangement therefore there would be a first dihedral angle between them).
Claim 22 is rejected (version Il) as 533 teaches at least a portion of the substrate includes a first region (B left side) and a second region (B right side), and
wherein the first region of the substrate is coated with magnetically-orientable flakes [fig. 7] having a first dihedral angle (533 teaches magnetic platelets are in helical arrangement therefore there would be a first dihedral angle between them).
Claim 23 is rejected as 533 teaches wherein the first region is different from the second region [fig. 7].
Claim 24 is rejected as 533 also teaches the second region(B) of the substrate is coated with orientable flakes [fig. 7] having a second dihedral angle (533 teaches magnetic platelets are in helical arrangement therefore there would be a first dihedral angle between them).
Claim 25 is rejected, the first dihedral angle is different from the second dihedral angle (also applying pressure changes the angles) [fig. 3b, fig. 7].
Claim 26 is rejected. 533 and 204 teach limitation of claim 22(version Il), the first region is a longitudinal row of magnetically-orientable flakes(platelets) [fig. 7 area B left side] with a first dihedral angle; and
the second region is another longitudinal row of magnetically-orientable, planar flakes with a second dihedral angle [fig. 7 area B right side].
Claim 27 is rejected as 533 teaches the first region of the orientable flakes has a dihedral angle a with respect to a major plane of the substrate, wherein a is in a range of about 0° < a < 90° in a first direction [fig. 7].
Claim 28 is rejected as 533 teaches the second region of the orientable flakes has a dihedral angle a with respect to a major plane of the substrate, wherein a is in a range of about 0° < a < 90° in a second direction opposite the first direction [fig. 7].
Claim 29 is rejected. The orientable flakes in the first region and the second region are oriented in a manner obviously causes an ortho-parallactic effect as the substrate is tilted, because 533 teaches forming an optically variable elements in which convey to the observer different visual impressions, in particular color impressions, at different viewing angles.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/30/22, with respect to 35 U.S.C 112 second paragraph rejection have been fully considered and are persuasive.  The 35 U.S.C 112 second paragraph rejection of claims 27-28 has been withdrawn. 
Applicant's arguments filed 11/30/22 have been fully considered but they are not persuasive. The applicant argues regarding 533 does not teach platelets in helicon structure and only teaches cholesteric phase 3 in helicon shape. The examiner disagrees, 533 clearly teaches platelet-shaped pigments are formed, introduced to create a printing ink in a suitable binder, and applied to a substrate whereby the platelet-shaped pigments align so that the helix axis of the helical structure of the cholesteric phase 3 in the direction of the surface normal of the substrate. Therefore, the cholesteric phase 3 comprising of platelets. Furthermore, the platelets are in helicon arrangement with respect to each other’s with helix axis normal to substrate or making an angle [see fig. 7]. The magnetic plate-like particles of 204 are not in helicon arrangement because they are aligned by magnetic force. However, substituting them in 533 leads to forcing them to arrange in helicon arrangement because they are also piezochromic particles. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712